internal_revenue_service number release date index number ------------------------- --------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-151151-07 date date legend taxpayer ------------------------- former spouse ------------------------ date date date date dollar_figurex dollar_figurey dollar_figurez state court --------------------------- --------------------------- ------------------- --------------------------- ----------- ----------- ------------- ---------------------------------------------------------------------------------------- dear ---------------- this ruling responds to a letter dated date submitted by your authorized representative requesting a ruling that a payment made by taxpayer under a modification of separation agreement shall be non-deductible by taxpayer and non- taxable to former spouse in accordance with the provisions of sec_215 and sec_71 of the internal_revenue_code the code respectively facts taxpayer and former spouse were married on date on date the parties entered into a separation agreement which required taxpayer to pay to former spouse dollar_figurex annually payable in semi-monthly installments of dollar_figurey until the first of the following events occurred the termination event former spouse’s death former spouse’s remarriage or taxpayer’s death the judgment of divorce was entered plr-151151-07 on date in state court the terms of the separation agreement were incorporated by reference into the judgment of divorce which provided that the terms of the separation agreement survive the judgment of divorce on date in order to improve former spouse’s living conditions taxpayer and former spouse entered into a modification of separation agreement that was contingent upon receiving a favorable private_letter_ruling from the internal_revenue_service the service and state court’s approval the modified agreement replaces the obligation of taxpayer to continue to make the monthly support payments to former spouse until the termination event with an obligation of taxpayer to pay to former spouse one lump- sum payment of dollar_figurez the modified agreement further provides that the lump-sum payment shall not be includible in former spouse’s income or deductible from taxpayer’s income for income_tax purposes there are no past-due periodic_payments involved the parties will seek a modification of the judgment of divorce in state court after receiving a favorable ruling from the service the parties expect state court to modify the judgment of divorce in due course in accordance with the parties’ modification of separation agreement the modified agreement provides that notwithstanding the parties’ signing of the modified agreement if a favorable private_letter_ruling is not received from the service on the tax consequences of the payment as designated in the modified agreement or state court does not enter the modified judgment as requested by the parties the modified agreement will be null and void law and analysis sec_215 of the code provides that an individual shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual's taxable_year sec_215 defines alimony or separate_maintenance payments as any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments sec_71 provides that the term alimony_or_separate_maintenance_payment means any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a plr-151151-07 substitute for such payments after the death of the payee spouse a payment must meet all of the factors to qualify as alimony sec_71 defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such decree b a written_separation_agreement or c a decree requiring a spouse to make payments for the support or maintenance of the other spouse sec_1_71-1t a-8 of the temporary income_tax regulations provides that spouses may designate that payments otherwise qualifying as alimony or separate_maintenance payments shall be nondeductible by the payor and excludible from gross_income by the payee by so providing in the divorce_or_separation_instrument as defined in sec_71 see also h_r rep no pincite reprinted in u s c c a n the parties by clearly designating in a written_agreement can provide that otherwise qualifying payments will not be treated as alimony for federal_income_tax purposes and therefore will not be deductible or includible in income sec_1_71-1t a-8 further provides that a copy of the divorce_or_separation_instrument containing the designation of payments as not alimony or separate_maintenance payments must be attached to the payee's first filed federal tax_return form_1040 for each year in which the designation applies in the instant case the modification of separation agreement clearly designates the lump-sum payment provided under the agreement as excludible from former spouse’s income and non-deductible from taxpayer’s income for income_tax purposes thus the payment does not meet one of the factors of sec_71 that requires no such designation of the payment in the divorce_or_separation_instrument in order to meet the definition of alimony_or_separate_maintenance_payment accordingly we conclude that the payment at issue is not alimony_or_separate_maintenance_payment as defined in sec_71 and is not deductible by taxpayer under sec_215 and not includible to former spouse’s income under sec_71 we note however that if state court does not enter the modified judgment as agreed to by the parties the modification of separation agreement will be null and void and thus this ruling will have no effect caveats the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-151151-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a temporary_regulation pertaining to the issue addressed in this ruling has not yet been adopted therefore this ruling will be modified or revoked by the adoption of the temporary_regulation to the extent the regulation is inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2008_1 2008_1_irb_1 however when the criteria in section dollar_figure of revproc_2008_1 2008_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely christopher f kane branch chief branch office of associate chief_counsel income_tax accounting enclosure
